DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 July 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-7, 15-16, and 20 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated  by applicant IDS cited NPL  Zhang et al. (“Localization and Navigation using QR code for mobile robot in indoor environment,” hereinafter, Zhang).
Regarding claims 1, 16 and 20,  Zhang teaches a method and a mobile electronic device (Fig. 1, p. 2502, Section II, vision system comprising industrial camera mounted on a mobile robot) comprising:
a non-transitory computer-readable storage medium(p. 2502, column 2, Section II. Subsection 2, “camera parameters are obtained by a software.”  Software must be stored on some type of computer storage medium. Also note the system is a Robot.  Will have computer storage); and 
one or more processors coupled to the non-transitory computer-readable storage medium (Fig. 1, p. 2502, Section II, vision system comprising industrial camera mounted on a mobile robot. Robot will have a processor), wherein the non-transitory computer-readable storage medium comprises program instructions that, when executed on the one or more processors, cause the system to perform operations comprising
at a mobile electronic device having a processor (Title, Fig. 1, p. 2502, Section II, vision system comprising industrial camera mounted on a mobile robot): 
detecting a visual marker depicted in an image of a physical environment (Fig. 9-10, QR codes are detected in an image of an operating environment.  Abstract, Location information is stored in QR codes placed in an operating environment); 
determining a relative positioning between the mobile electronic device and the visual marker based on the image wherein determining the relative positioning comprises determining both a distance and a direction from which the visual marker is disposed relative to the mobile electronic device (Figs. 8-10, Section III, first paragraph, “We aim to calculate the pose of the mobile robot according to the positional relationship between camera and QR codes when QR codes are able to be recognized”. P. 2504, Col. 1, “can clearly see positional relationship between the mobile robot and OR codes.”); and 
determining a location of the mobile electronic device based on the relative positioning between the mobile electronic device and the visual marker and a location of the visual marker (Section III, first and second paragraph. Figs. 8-10, P. 2504, Col. 1, “can clearly see positional relationship between the mobile robot and OR codes.”).
	Regarding claim 6, Zhang teaches wherein determining the relative positioning comprises using a sensor of the mobile electronic device (Figs. 8-10, Section III, robot pose and location determined with user of a camera sensor).
	Regarding claim 7, Zhang teaches wherein determining the direction comprises using a stored two-dimensional (2D) shape or a stored parametric description of the shape of the visual marker and a shape of the visual marker in the image (p. 2503, Col. 2, feature extraction is performed to detect the contour of  the QR code and recognize the QR code.  There are constraints to ensure identification of the codes. Section II, subsection C, QR code recognition. Figs. 8-10, Section III).
	Regarding claim 15, Zhang teaches determining a location of an object depicted in the image based on determining a relative positioning of the mobile electronic device to the object (p. 2505,  Col. 1, “we provide global pose data base on QR codes and Laser range finder data as inputs.” Laser range finder or  SLAM process allows locating any object in the environment relative to the robot).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“Localization and Navigation using QR code for mobile robot in indoor environment,” hereinafter, Zhang) in view of applicant IDS cited Lee et al. (“Low-Cost 3D motion capture system using passive optical markers and monocular vision,” hereinafter, Lee).
Regarding claims 2 and 17, Zhang teaches determining the distance from the mobile electronic device to the visual marker (Figs. 8-10) however, is not relied upon for teaching determining the distance comprises using a stored size of the visual marker and a size of the visual marker depicted in the image.
In an analogous art, Lee teaches determining a distance comprises using a stored size of the visual marker and a size of the visual marker depicted in the image (p. 1398, first paragraph, “Here. Our method utilizes the size of the markers because the distance between the camera and the marker can be evaluated from observing a size of the marker”).
It would have been obvious to one skilled in the art, before the effective filing date of the invention to modify Zhang with Lee to use the size of the visual marker as Lee teaches a distance between the camera and the marker can be evaluated from observing a size of the marker (Lee, p. 1398, first paragraph).  This provides an additional, secondary method for calculating distance between a camera, such as the camera on Zhang’s robot, and a marker such as Zhang’s QR code.  

Claims 3-4 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“Localization and Navigation using QR code for mobile robot in indoor environment,” hereinafter, Zhang) in view of applicant IDS cited Manuel Katanacho et al. (“Surgical Navigation with QR codes,” hereinafter, Katanacho).
Regarding claims 3.and 18, Zhang is not relied upon for teaching determining the relative positioning comprises: decoding a first size of the visual marker encoded in the visual marker; and determining the distance based on the first size of the visual marker encoded in the visual marker and a second size of the visual marker depicted in the image.
Zhang is not relied upon for teaching decoding a size of the visual marker encoded in the visual marker.
	Katanacho teaches determining the relative positioning comprises: decoding a size of the visual marker encoded in the visual marker (Section 2.1, Each QR code is decoded. Section 2.1.2, Size of the markers is encoded in the QR codes).
	determining the distance based on the first size of the visual marker encoded in the visual marker and a second size of the visual marker depicted in the image (Section 2.1.2, For  pose estimation the size of the markers is encoded in the QR codes.  The pose describes the transformation between the marker plane coordinate system and the camera coordinate system as a translation vector. P. 356, Section 2.1, Figure 1 description, “A high resolution  camera…acquires images of QR codes.  The transformation between the QR codes and the camera is computed by detecting the marker position and orientation in the images and reading the QR size that is encoded in the QR codes”). 
	It would have been obvious to one skilled in the art, before the effective filing date of the invention to modify Zhang with Katanacho such that determining the  distance based on the first size  of the visual marker using the size of the visual marker encoded in the visual marker and a size of the visual marker depicted in the image as Katanacho teaches this allows the use of multiple QR code sizes which are used for different applications thereby expanding the number of applications the QR codes can be applied to (Katanacho, section 2.1.2).
Regarding claims 4 and 19,  Zhang teaches determining the relative positioning comprises determining a distance from the mobile electronic device to the visual marker (Figs. 8-10) however, is not relied upon for teaching determining a first size of the visual marker based on respective sizes of the visual marker determined  from multiple other images; and determining the distance based on the first size of the visual marker and a second size of the visual marker depicted in the image.
	Katanacho teaches a marker determining the relative positioning comprises: determining a first size of the visual marker based on respective sizes of the visual marker determined  from multiple other images; and determining the distance based on the first size of the visual marker and a second size of the visual marker depicted in the image (Section 2.1, Each QR code is decoded. Section 2.1.2, Size of the markers is encoded in the QR codes. P. 356, Section 2.1, Figure 1 description, “A high resolution  camera…acquires images of QR codes.  The transformation between the QR codes and the camera is computed by detecting the marker position and orientation in the images and reading the QR size that is encoded in the QR codes” ).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“Localization and Navigation using QR code for mobile robot in indoor environment,” hereinafter, Zhang) in view of applicant IDS cited Li et al. (“Study on the use of Q-R Codes as Landmarks for Indoor positioning: Preliminary results.”).
	Regarding claim 5, Zhang teaches the use of the SLAM mapping technique and a laser range finder (p. 2505, Column 1, mapping section), however is not relied upon for teaching wherein determining the relative positioning comprises determining a depth of the visual marker using a red-green-blue-depth (RGB-D) camera image, a stereo-based depth estimation, a depth-only sensor, or a simultaneous localization and mapping (SLAM) technique.
	Li teaches determining the relative positioning comprises determining a depth of the visual marker using a red-green-blue-depth (RGB-D) camera image, or a depth-only sensor (p. 1271, Column 1, second paragraph).
	It would have been obvious to one skilled in the art, before the effective filing date of the invention to modify Zhang with Le such that the relative positioning comprises determining a depth of the visual marker using a red-green-blue-depth (RGB-D) camera image, or a depth-only sensor or a SLAM sensor as Le teaches the use of these well-known sensor types accurately can calculate the exact position of a QR type sensor  (Le, p. 1271, Column 1, second paragraph).

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“Localization and Navigation using QR code for mobile robot in indoor environment,” hereinafter, Zhang) in view of applicant IDS cited NPL Basiri et al. (“The use of Quick-Response (QR) Codes in Landmark-Based Pedestrian Navigation,” hereinafter, Basiri).
Regarding claim 8, Zhang is not relied upon for teaching requesting the location of the visual marker from a remote device based on the visual marker; and receiving three-dimensional (3D) coordinates identifying the location of the visual marker from the remote device.
	Basiri teaches requesting the location of the visual marker from a remote device based on the visual marker; and receiving three-dimensional (3D) coordinates identifying the location of visual marker from the remote device (Figs. 3-6).
	It would have been obvious to one skilled in the art, before the effective filing date of the invention to modify Zhang with Basiri such that requesting the location of the visual marker from a remote device based on the visual marker; and receiving three-dimensional (3D) coordinates identifying the location of visual marker from the remote device as Basiri teaches the storing of landmarks and visual markers in a database accessible by user devices allows a user to easily navigate a new campus.
	Regarding claim 12, Zhang is not relied upon for teaching the mobile electronic device stores a map identifying locations of a plurality of visual markers .  
	Basiri teaches the mobile electronic device stores a map identifying locations of a plurality of visual markers (Figs. 3-6).
	It would have been obvious to one skilled in the art, before the effective filing date of the invention to modify Zhang with Basiri such that a plurality of visual markers are stored as Basiri teaches the storing of landmarks and visual markers in a database accessible by user devices allows a user to easily navigate a new campus.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“Localization and Navigation using QR code for mobile robot in indoor environment,” hereinafter, Zhang) in view of Freeman et al. (US 20190385342 A1, hereinafter, Freeman).
Regarding claim 9, Zhang teaches the use of SLAM mapping but does not state  the determined location of the mobile electronic device is more accurate than a position of the mobile electronic device determined using a satellite-based or Wi-Fi-based positioning information.  
Freeman teaches the determined location of the mobile electronic device is more accurate than a position of the mobile electronic device determined using a satellite-based or Wi-Fi-based positioning information ([0216], SLAM may enable accurate mapping where GPS localization is unavailable, such as indoor spaces).
It would have been obvious to one skilled in the art, before the effective filing date of the invention to modify Zhang with Freeman to use SLAM mapping over satellite based GPS as Freeman teaches SLAM may enable accurate mapping where GPS localization is unavailable, such as indoor spaces (Freeman, [0216]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“Localization and Navigation using QR code for mobile robot in indoor environment,” hereinafter, Zhang) in view of Chu (US 20200402322 A1).
Regarding claim 10, Zhang is not relied upon for providing virtual content in a computer-generated reality (CGR) environment based the location of the mobile electronic device or the relative positioning between the mobile electronic device and the visual marker.
Chu teaches providing virtual content in a computer-generated reality (CGR) environment based the location of the mobile electronic device or the relative positioning between the mobile electronic device and the visual marker (Abstract, [0010]).
It would have been obvious to one skilled in the art, before the effective filing date of the invention to modify Zhang with Chu to provide virtual content in a computer-generated reality (CGR) environment based the location of the mobile electronic device as superimposing virtual content onto the real-world environment provides value in various fields, such as construction, industrial design, entertainment (e.g., gaming) (Chu, [0004]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“Localization and Navigation using QR code for mobile robot in indoor environment,” hereinafter, Zhang) in view of Savage et al. (US 20160021233 A1, hereinafter, Savage).
Regarding claim 11, Zhang is not relied upon for teaching initializing the visual marker by: determining that the visual marker was or will be positioned at the location in the physical environment; and storing the location of the visual marker on a separate device or encoded in the visual marker.
	Savage teaches initializing the visual marker by: determining that the visual marker was or will be positioned at the location in the physical environment; and storing the location of the visual marker on a separate device or encoded in the visual marker ([0018], the QR code being accessed could trigger a digital data extraction that matches the QR identifier to a particular location stored in a database (i.e., conference room ‘A’)).
	It would have been obvious to one skilled in the art, before the effective filing date of the invention to modify Zhang with Savage such that the visual marker was or will be positioned at the location in the physical environment; and storing the location of the visual marker on a separate device as Savage teaches this allows the location of the physical environment in which the visual marker is located to be reserved electronically, for example, reserving the conference room in which the QR code is located (Savage, [0019]).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“Localization and Navigation using QR code for mobile robot in indoor environment,” hereinafter, Zhang) in view of Klebe (US 8752758 B1).
Regarding claim 13, Zhang is not relied upon for teaching  metadata associated with the visual marker identifies the visual marker as a moving visual marker, and the location of the moving visual marker is updated based on a time threshold or a position change threshold.
	Klebe teaches metadata associated with the visual marker identifies the visual marker as a moving visual marker, and the location of the moving visual marker is updated based on a time threshold or a position change threshold (Col. 6, lines 2-6, a QR code can include information that enables tracking of the location where the QR code is scanned--either by employing GPS technology or by including a location in the QR code (e.g., in a fixed location QR code)).
	It would have been obvious to one skilled in the art, before the effective filing date of the invention to modify Zhang with Klebe such that the QR code the visual marker as a moving visual marker, and the location of the moving visual marker is updated as this enables worldwide tracking of the moving visual marker.  
Regarding claim 14, Zhang is not relied upon for teaching  wherein the metadata is stored on a second electronic device, wherein all requests initiated by decoding the visual marker are sent to the second electronic device.
Klebe teaches the metadata is stored on a second electronic device, wherein all requests initiated by decoding the visual marker are sent to the second electronic device (Col. 6, lines 2-6, a QR code can include information that enables tracking of the location where the QR code is scanned. Examiner notes “tracking” requires a secondary device which performs the tracking).  
	It would have been obvious to one skilled in the art, before the effective filing date of the invention to modify Zhang with Klebe such that the QR code the visual marker as a moving visual marker, and the location of the moving visual marker is updated as this enables worldwide tracking of the moving visual marker.  

Response to Arguments
Applicant's arguments filed 27 July 2022 have been fully considered but they are not persuasive.
Regarding claims 1, 16, and 20, Applicant argues that the distance in Zhang is constant. However, the claim does not require the distance to be varying. 
Applicant argues amended claim 4 is not disclosed by the prior art.  
Examiner shows in the rejection above Katanacho does teach the amended claim limitations. 
Applicant argues Basiri does not teach the limitations of claim 8
Examiner maintains Basiri indeed teaches the limitations.  If applicant believes the limitations of claim 8 are novel applicant is advised to amend the independent claims to include all of the limitations of claim 8.
Applicant argues Klebe does not teach the limitations of claim 11
Examiner maintains Klebe indeed teaches the limitations.  If applicant believes the limitations of claim 13 are novel applicant is advised to amend the independent claims to include all of the limitations of claim 13.
	  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN P BRITTINGHAM whose telephone number is (571)270-7865. The examiner can normally be reached Monday-Thursday, 10 AM - 6 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL P BRITTINGHAM/Examiner, Art Unit 2622                                                                                                                                                                                                        
/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622